Davis, P. J.:
In passing upon the question involved in this opinion, the court below gave the following brief opinion :
Barrett, J.:
There is no material distinction between this ease and McFarren v. St. John (141 Hun, 387). The declination was superfluous, and left the matter precisely as though it had not been served. There is no such thing as creating an offer by waiver; either there was an effective offer or there was not. The plaintiff could not waive it into validity as against the defendants. True, he called it the defendants’ offer, and so it was the defendants’ invalid offer. It comes to this : If the defendants desired the benefit of the statute, they were bound to do just what the statute pointed out. This they did not do, consequently the cause proceeded without a statutory offer. To talk of amending so as to alter the present legal status is to misconceive the office of amendment. Besides, that would be to make now and for the first time a good offer. That being so, by what authority would we deprive the plaintiff of his statutory right to accept within ten days from the present date ? The motion to amend by adding the affidavit of authority required by section 740 of the Code of Civil Procedure, and for an allowance, must be denied, but under the circumstances, without costs.”
We think this opinion is entirely correct. The verdict recovered was less by a considerable sum than the amount named in the offer; but as the offer did not comply with the requirements of the *517Code, it was invalid, and the plaintiff was not under obligations to' accept it.
I Ye cannot by order now put the parties in the condition they were at the time .the invalid offer was made, without allowing the plaintiff the opportunity to elect to accept the amount offered as of the date of the offer.
If the plaintiff accepted the offer he would be entitled to judgment for the amount of the offer, with costs up to that time, and the trial and subsequent proceedings would go for nothing.
We think the order should be affirmed, for the reasons assigned by the court below, with ten dollars costs and disbursements.
Potter, J., concurred.